—Judgment, Supreme Court, Kings County (Leonard Scholnick, J.), entered January 25, 1991, upon a verdict in favor of defendants and against plaintiffs, unanimously affirmed, without costs.
The question of whether to permit the introduction of rebuttal evidence rests within the sound discretion of the trial court, and the court’s decision in that regard should not ordinarily be disturbed on appeal absent a clear abuse of discretion. "No such abuse of discretion infects the trial court’s ruling in the instant matter, and we perceive no reason to substitute our discretion for that of the Trial Judge.” (Saleh v Sears, Roebuck & Co., 119 AD2d 652, 653, lv denied 68 NY2d 611.) Concur — Rosenberger, J. P., Ellerin, Rubin, Nardelli and Williams, JJ.